


Exhibit 10.11

 

FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT

 

First Amendment (“Amendment”) made as of December 31, 2008 to the Employment
Agreement (“Employment Agreement”) dated as of June 21, 2004, by and between
NeuroMetrix, Inc., a Delaware corporation with its principal executive office in
Waltham, Massachusetts (the “Company”), and Shai N. Gozani (the “Executive”).

 

WHEREAS, the parties hereto desire to amend the Employment Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended; and

 

WHEREAS, the parties hereto desire that this Amendment be deemed a modification
and an amendment to the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:

 


1.                                       SUBSECTION 4(B) OF THE EMPLOYMENT
AGREEMENT IS HEREBY AMENDED BY REPLACING THE SECOND SENTENCE OF SUCH SUBSECTION
WITH THE FOLLOWING:


 

“The Compensation Committee shall consider and make a bonus determination not
later than 60 days after the end of each fiscal year during the Employment
Period, starting with the fiscal year ending December 31, 2004, and the Company
will pay the Annual Performance Bonus to the Executive after the end of such
fiscal year and on or before the 15th day of the third month of the following
fiscal year (e.g., a bonus determined within 60 days after the end of the fiscal
year ending December 31, 2008 will be paid sometime between January 1, 2009 and
March 15, 2009).”

 


2.                                       SUBSECTION 5(A) OF THE EMPLOYMENT
AGREEMENT IS HEREBY AMENDED BY REPLACING THE LAST SENTENCE OF SUCH SUBSECTION
WITH THE FOLLOWING:


 

“If this Agreement terminates due to the death or disability of the Executive,
the Company shall promptly, but in any case within 30 days of such termination,
pay to the Executive’s estate or to the Executive any and all amounts then owed
to the Executive, including all accrued salary, vacation pay, other benefits,
and any applicable portion of the Annual Performance Bonus.”

 


3.                                       SUBSECTION 5(B)(2) OF THE EMPLOYMENT
AGREEMENT IS HEREBY AMENDED BY REPLACING THE SECOND, THIRD AND FOURTH SENTENCES
OF SUCH SUBSECTION WITH THE FOLLOWING:


 

“A voluntary termination by the Executive within sixty (60) days after the
Company has materially reduced his authority, duties or responsibilities,
materially reduced his salary, materially changed the geographic location at
which the Executive must perform

 

--------------------------------------------------------------------------------


 

services under this Agreement, or materially breached any provision of this
Agreement (a “Deemed Termination Event”) will be deemed to be termination by the
Company without Cause; provided that prior to such termination the Executive has
given the Company thirty (30) days prior written notice of the occurrence of the
Deemed Termination Event, and during such 30-day period the Company has not
cured the Deemed Termination Event.”

 


4.                                       SUBSECTION 5(B)(3) OF THE EMPLOYMENT
AGREEMENT IS HEREBY AMENDED BY DELETING THE SUBSECTION IN ITS ENTIRETY AND
SUBSTITUTING THEREFORE THE FOLLOWING:


 

“(3)                            Within 30 days of the Date of Termination, the
Company shall pay the Executive any and all amounts owed to the Executive as of
the Date of Termination (other than the payments provided for in Subsection
5(b)(2) above), including all accrued salary, vacation pay, other benefits and
any applicable portion of the Annual Performance Bonus.”

 


5.                                       SECTION 5 OF THE EMPLOYMENT AGREEMENT
IS HEREBY AMENDED BY ADDING THE FOLLOWING SUBSECTION (E) TO THE END OF SUCH
SECTION:


 

“(e)                            Section 409A.  Anything in this Agreement to the
contrary notwithstanding, if at the time of the Executive’s separation from
service within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.”

 


6.                                       ALL OTHER PROVISIONS OF THE EMPLOYMENT
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT ACCORDING TO THEIR RESPECTIVE
TERMS, AND NOTHING CONTAINED HEREIN SHALL BE DEEMED A WAIVER OF ANY RIGHT OR
ABROGATION OF ANY OBLIGATION OTHERWISE EXISTING UNDER THE EMPLOYMENT AGREEMENT
EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED FOR HEREIN.

 

2

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company and by the Executive as of the date first above written.

 

 

 

NEUROMETRIX, INC.

 

 

 

 

 

 

By:

/s/ Shai N. Gozani

 

 

Name: Shai N. Gozani

 

 

Title:   President and CEO

 

 

 

 

 

 

 

/s/ Shai N. Gozani

 

Shai N. Gozani

 

4

--------------------------------------------------------------------------------
